Warren E. Burger: We'll hear arguments next in 1051, Givhan against Western Line Consolidated School. I think you may proceed when you're ready Mr. Rubin.
David Rubin: Mr. Chief Justice and may it please the Court. I represent the petitioner in this case Mrs. Bessie Givhan. Question presented here is whether a teacher was unprotected by the First Amendment against termination of her employment for the particular view she expressed, nearly because those views were communicated privately to her principle rather than in a public forum. The case arose in 1971 in Mississippi during the throes of court ordered school desegregation.
Warren E. Burger: Well isn't it a little bit broader than that Mr. Rubin? The action wasn't taken because of just some communications based on a total attitude evaluated by the principal, was it not?
David Rubin: No Your Honor, the District Court in this case found that the primer indeed almost the entire reason for the termination of the petitioner's employment was because of her criticism of certain policies and practices of her School District and her school criticism which was expressed to her principle, criticism that the policies and practices were racially discriminatory. The Court of Appeals while they accepted the factual findings of the District Court concluded that the communications for which he was penalized were unprotected by the First Amendment because they were expressed privately to her principal rather than in a public forum. This is a ruling that the respondents have conceded was erroneous and rightly so because if the First Amendment means anything, it means that an individual is protected against punishment by the Government for expressing a particular idea. This isn't to say that First Amendment interests are absolute and that the interest of the School District as the employer can't be accommodated. But this Court created a means for such accommodation in its Pickering decision which established the balancing test under which the teacher's free speech interest is to be balanced against the interest of the School District as employer implicated by the teacher's expressions. The Court of Appeals thought that to recognize a free speech interest in a teacher to express a particular idea to her principal would necessarily imply a right to an audience with the principal as The Court of Appeals put it. But no right of access of any sort need be implied by the ruling that we seek from this Court, the -- for the purposes of this case, it may be assumed arguendo that the school authorities could absolutely bar by rule or regulation or directive access that might present a constitutional question but it would be not the constitutional question presented by this case.
William H. Rehnquist: You mean just have a suggestion box type of thing? Say that any teacher can put suggestions in the suggestion box if she wishes to address to the principal but there's no guarantee that the principal is going to have time to read them?
David Rubin: Well, what I'm saying is that there may be limits that must be placed upon what the school authorities can do by way barring access. But for this case, it is unnecessary to reach that question because there were no regulations of direct --
William H. Rehnquist: Well, why are -- (A) Why must there be limits and (B) why must there be regulations if in a normal course of the teacher-principal relationship the teacher knows that the principal say has a meeting from four to five and she comes up to him at one minute to four and says, Look, this policy that you're enforcing seems to be all bad and I don't think it's consistent with a constitution? The principal says, Sorry, I'd rather go to this meeting, some other time maybe, but not now? Is that unconstitutional?
David Rubin: I don't think of the -- that it would be and sort of for purposes to this case the Court need not addressed that --
William H. Rehnquist: Well -- but don't you get some sense out of the Fifth Circuit's opinion that the reason for the discharge here was that the teacher was more or less bugging the principal rather than the -- for the content of her suggestion?
David Rubin: Well it's clear from the findings of the District Court here that the petitioner did not harass the principal. That the District Court specifically found that there were only two occasions on which she communicated these criticisms to him.
William H. Rehnquist: But we'll deal with the opinion of the Court of the Appeals not with the District Court's opinion.
David Rubin: But the Court of Appeals did not find that the petitioner harassed the principal.
William H. Rehnquist: Well it didn't find that the petitioner harassed but it certainly intimate -- at least I got the intimation of it that the reason for the discharge wasn't these -- so much the communication or the conduct of the communication is just the very unseemly times and demands on the principal's time.
David Rubin: No Your Honor. The Court of Appeals specifically held not clearly erroneous the District Court's finding that the primary reason for the termination was the communications that were made by the petitioner and the criticism of the policies and practices of the School District is racially discriminatory. It did not disturb the District Court's findings which indicated that there has been no harassment.
William H. Rehnquist: You say it must rise to a level of harassment before one could discharge an employee because the employee insist upon more or less taking up time that the superior wishes to devote to other affairs.
David Rubin: Well, I don't want to exclude the possibility that the School District might show some other legitimate interest in the -- in not hearing or not or in precluding the expressions but I don't think I can catalog what those interests might be. Harassment certainly I think would be one of them. Since the respondents have rightly conceded that the Court of Appeals holding in this case was an error. This presents the Court with the question of how to dispose of the certiorari issue which is in an unusual posture admittedly because both sides have agreed that the Court of Appeals' holding was wrong.
William J. Brennan, Jr.: They don't agree the judgment was wrong?
David Rubin: They do not agree that the judgment was wrong and --
William J. Brennan, Jr.: Well, that isn't unusual to find that the respondents don't entirely defend a -- their reasoning.
David Rubin: Well, I thought I ought to address myself to the posture since there hasn't been any debate in this Court on the merits of the certiorari issue. Nevertheless because we both -- we submit the issue is a clear one.
William J. Brennan, Jr.: Who wants to debate on whether you should affirm or reverse?
David Rubin: Yes there is, and I intend in one moment to reach that question. But I wanted to say that we submit the Court should resolve the certiorari issue on the merits because that is the only disposition it seems to us that will assure that the Court of Appeals does not adhere to its decision in this case with mischievous consequences and --
William J. Brennan, Jr.: Well, what if they -- what if we decided they used the wrong standard, why shouldn't we remand and let them deal with it first?
David Rubin: To vacate and to remand in light of the respondent's concession?
William J. Brennan, Jr.: No, in light of whatever's standard we thought was applicable.
David Rubin: Well, the reason is that we believe that this Court should wrap up this case now because -- and decide the Pickering question, the respondents have asked that the judgment of the Court of Appeals be affirmed on the ground that when the Pickering test is applied the respondents, the petitioners rather expressions should be held unprotected and we've joined with the respondents in asking this Court to decide the issue or to decide it in the petitioner's favor. A remand on that issue with mean another round of briefing and argument in a case that's already seven and a half years old and we submit that there isn't any real issue to be decided under Pickering because there is no legitimate interest of the School District as employer that is implicated or was implicated by the petitioner's expressions. This isn't the case in which the petitioner was making some personal criticism for impugning the principal's character. She spoke on -- in connection with policies and practices of the school system. They were matters of policy.
William H. Rehnquist: Mr. Rubin, you represent only Givhan and not (Voice Overlap) --
David Rubin: That's correct.
William H. Rehnquist: Is that right?
David Rubin: That's correct. The petitioner's expressions were not calculated to threaten the working relationship between her and her principal because they held no potential for public embarrassment. They were given the private context, given that context, the only purpose the petitioner could have had was to influence the principal to accept her ideas. As I've indicated there was no harassment because under the District Court's findings, there were only two occasions on which these expressions were communicated to the principal. And so, since there were no legitimate interests of the School District as the employer they were implicated about the petitioner's expressions. There was nothing to place on the other side of the scale to counterbalance this petitioner's free speech interest.
William H. Rehnquist: Well, what if the School District authorizes the principal to say to the teachers, "Look, I just don't want to hear from you at all, you teach and I'll supervise and that's it. You can say what you want to, any place you want to but just don't bother me with it".
David Rubin: Your Honor, I think there might be a constitutional issue that could be raised under the Pickering test. In other words there may be --
William H. Rehnquist: Well, how would you phrase it?
David Rubin: Well its -- it is conceivable that the First Amendment might confirm some free speech right to criticize at least school policies internally rather than being forced to go into a public forum --
William H. Rehnquist: In a free speech duty and the principal to listen?
David Rubin: Well, at least a possibly a duty not to discipline the teacher for expressing the view whether he had to listen is I think is another question. But none of these questions are presented by the issue that is in this case which is only whether a teacher can be disciplined because she expressed a particular idea to her principal. The Court may assume for purposes of this case of that access could be absolutely barred and that the principal could close his ears or become a hermit if he wished to. I would only add that the expressions in this case were especially deserving of constitutional protection. The petitioner spoke as a concerned citizen about a matter of public importance namely the respective roles of blacks and whites in the environment of the school located in the School District then under Court order desegregation a topic of intense community concern at the time.
Warren E. Burger: Didn't the notice to this teacher recites what the reasons were for the non-recommendation for rehiring. One, a flat refusal to administer standardized national test of the pupils in your charge is one of the reason. It has nothing to do with the First Amendment, does it?
David Rubin: But the District Court's finding Your Honor was that the primary indeed almost the entire reason was her communications to her principal not -- he didn't make a finding with respect to that.
Warren E. Burger: This is still part of the record, isn't it?
David Rubin: Its -- it -- there was a dispute as to whether she refused to administer this -- standardized test. Her testimony which was corroborated by other -- another teacher and a guidance councilor was to the effect that she did give the test but the -- and the District Court concluded that there was a conflict in the evidence on that point and made no finding on it.
Thurgood Marshall: But the Court of Appeals agreed with the District Court?
David Rubin: The Court of Appeals agreed with the District Court with respect to its factual findings.
Thurgood Marshall: In that finding?
David Rubin: Right. The petitioner spoke not only as a concerned citizen but she also spoke as a concerned teacher. She was concerned with the impact of the respective roles in -- of blacks and whites in the school environment upon the learning incentives of her students. This is -- in a school more than 90% black in its enrollment. She had taught black students for many years in the dual system and had taught in both segregated and in desegregated schools. And so she was among those members of the community most likely to have an informed opinion about the matters that she criticized. And for all these reasons, we submit that this Court should rule that the constitution protects her against the punishment, this punishment for expressing her ideas. Now we ask that the Court reverse the judgment of the Court of Appeals and with instructions to reinstate the judgment of the District Court.
Potter Stewart: The Mt. Healthy case, I refreshed my recollection, I read these briefs some time ago. The Mt. Healthy case was decided between the trial and the appeal in this case?
David Rubin: The Mt. Healthy case was decided between the briefing of the case in the Court of Appeals and the argument of the case in that Court. The respondents ask for a remand in light of that case. But the Court of Appeals which had the record before it and reviewing that record concluded that there was no serious issue requiring a remand --
Potter Stewart: Yes.
David Rubin: -- under Mt. Healthy. And it -- it's our position that under the decisions of this Court the respondents not having filed any cross-petition of the issue not having been raised than our petition for certiorari and the respondents not having raised the issue in the opposition to certiorari, that certiorari petition that this Court will not consider that issue now. I would like to reserve the balance of my time for rebuttal.
Warren E. Burger: Very well Mr. Rubin. Mr. Robertshaw?
J. Robertshaw: Mr. Chief Justice and may it please the Court. Basically, our position in this case is that the Fifth Circuit reached the right result but for the wrong reason. And I must be perfectly candid with this Court and say that I don't think that the First Amendment protection is dependent upon the forum of the degree on publicity or in the manner in which it's exercised. The question is whether the communication is or should be constitutionally protected. Now, I would like to take about two minutes and put this case in proper prospective. First, there is a direct relationship between the quality of a community and the quality of its public education. Second, you can't get a quality education without quality teachers. Now, how do we do this? In Mississippi, a teacher is employed under a written contract, statutory. She may not be paid unless she has a written contract. During the time of that contract she may be discharged only for incompetence or immoral conduct for a brutal treatment of a pupil for a willful neglect of duties of for other good cause. And our courts have rightly held that a professional contract is something not likely to be done away with and that the statute means what it says. But at the end of the contract then there is a decision as to whether a teacher should or should not be reemployed. Now, basically, this question is one of management. The question is whether or not the petitioner in this case should have been reemployed and we think that that is a proper decision to make and that the management should make it on the basis of daily contact over a long period of time that the Courts are eloquent to make a contrary judgment based solely upon evidence in a record that is put on in a formal atmosphere and upon his personal observation of the teacher on a stand where she obviously is going to be.
William H. Rehnquist: But in our Roth and Perry cases we held that a teacher could not be denied renewal of her contract for reasons that violated the First Amendment, did we not?
J. Robertshaw: Perry v. Sindermann was a nontenure case. This is a nontenure case. And in Perry v. Sindermann, this Court held that a teacher could not be denied reemployment because of exercise of constitutionally protected rights and remanded that case for a determination as to whether that in fact happened. Roth as I understand it simply held that a teacher, a nontenured teacher had no right to continue the employment protected by the Fourteenth Amendment.
William H. Rehnquist: But in Roth, the District Court had reserved ruling on the teacher's First Amendment complaint. And simply, the case had come up here on the claim that there had been a right -- denial of property right in a tenure and we held that -- define tenure and said that just an expectation is in tenure. But even a nontenured teacher can be -- cannot be fired in violation of the First Amendment.
J. Robertshaw: As I under -- as I recall the facts of the two cases, both Roth and Sindermann were nontenured cases.
William H. Rehnquist: Well, supposing you have an --
J. Robertshaw: Now in --
William H. Rehnquist: Supposing you have an employee whose clearly understood, who has a contract at will that can be terminated tomorrow by the state employer and the clearly established reason for termination is because he makes a statement on some public issue that offends the employer. Do you think that this employer can simply rely on the doctrine that he had had no contractual right to be -- continued in employment?
J. Robertshaw: I certainly do not. And it might be helpful for the Court to follow the development in our state. Other law to its present form which specifically holds now even though we do not have -- that is -- this is a statute. I might make a reference to it. It's called a school employment procedures act. And it specifically says that a nonreemployment decision may not be based upon a violation of a teacher's statutory or constitutional right. And that is Section 37-9-101, the School Employment Procedures Law and specifically the basis upon which the decision may be reversed is Section 37-9-113. Now, I do not believe that there is or should be any difference between the constitutionally protected rights of a public employee or a private employee. I think that they're exactly the same and to the extent of cases that have been decided it seemed to hold that a public employee has a higher right. I think they're wrong.
William H. Rehnquist: Well, do you mean to say that the -- a grocery merchant can't fire his clerk because the clerk says something about a public issue that the merchant doesn't like?
Thurgood Marshall: You apply the First Amendment to a private individual?
J. Robertshaw: I think that the same rule applies to a private merchant as it does to a public employee, no more, no less.
Byron R. White: Well, what earthly authority do you have for that?
J. Robertshaw: Sir?
Byron R. White: What earthly authority do you have for that under any decided case from this Court?
J. Robertshaw: I'm not sure Mr. Justice what the specifics of your question are.
William H. Rehnquist: My question is very specific, and that is do you know of any case from this Court that supports the proposition you just stated?
J. Robertshaw: That there is a difference?
William H. Rehnquist: That there's no difference which was what I understood from your proposition.
J. Robertshaw: I think we must -- misunderstand each other if you will pardon me but I think I agree with the -- exactly to the point that I believe you are making and that is if they are treated alike on the law.
Potter Stewart: Well, quite a point, no, no.
J. Robertshaw: Sir?
Potter Stewart: It's just -- I understood my Brother here -- Rehnquist to -- in his questions implicitly to be making just the opposite point. I -- and quite apart from any decided cases the constitutional protections run only against the Government. This isn't --
J. Robertshaw: I don't know of any case --
Potter Stewart: -- as a matter of definition.
J. Robertshaw: -- to that effect.
Potter Stewart: Well, quite a -- well, you don't need any cases just -- you need the constitution of the United States.
J. Robertshaw: I agree.
William J. Brennan, Jr.: The First and the Fourteenth Amendment protects us against governmental action not against private action.
J. Robertshaw: I agree.
Potter Stewart: Alright.
Warren E. Burger: There's no state action when the grocery clerk is dealt with by his employer, is there?
J. Robertshaw: Well --
Warren E. Burger: There is state action here.
J. Robertshaw: There is state action here because the board of trustees and -- which runs this is harmless to state government. Now, we concede the jurisdiction in this case sir. Now, I think we ought to look in determining whether this was a proper reemployment decision at the context in which this action was taken. Now, mind you, we do not criticize Mrs. Givhan while the -- for her right to make this. Our objection is to the manner and the circumstances under which these statements were made. Now, this school started out in the fall of 1969 --
John Paul Stevens: Mr. Robertshaw, could I --
J. Robertshaw: Excuse me.
John Paul Stevens: -- just ask one question.
J. Robertshaw: 27;28 hard of hearing.
John Paul Stevens: You say that the decision was not based on what she said but rather the manner in which she said it as I understand you.
J. Robertshaw: That is absolutely correct --
John Paul Stevens: But did not --
J. Robertshaw: -- and I think that's what the Judge Smith found when he said she was overly critical.
John Paul Stevens: But did not the judge say that the -- in page 35A of the certiorari petition that as a finder of fact after hearing all the testimony in reviewing the exhibits he concluded that the primary reason for the School District's failure to renew her contract was her criticism with the policies and factors of the School District. Do you accept that finding?
J. Robertshaw: Yes sir, if I may explain my acceptance. At that time the District Court was bounded by Sindermann once you find that the exercise of the First Amendment rights forms a material part of the decision then under Sindermann, he had to reverse this. He had the hold against it. But he says the primary reason, now, what I'm saying is that on the Mt. Healthy v. Doyle, this Court held under -- which also was a tenure case that the District Court should have gone further and made a specific finding as to whether the board would have not rehired the teacher independently of the constitutional protection rights. So that -- so far as Judge Smith's finding is concerned, if he said it's a primary reason then he is bound under Perryman -- I mean under Perry v. Sindermann. But we want the fighting chance to show that we would not have rehired her anyhow.
John Paul Stevens: But did not -- you make precisely this argument to the Court of Appeals and they rejected this very argument.
J. Robertshaw: I did but you must realize that the rejection of the Fifth Circuit is dictum in view of the fact that they held there was no violation of First Amendment rights. So consequently having held to that there was no violation of rights then there would be no reason for remand.
John Paul Stevens: Well is it really a dictum because if they were -- if you had prevailed on that argument they would not have had to decide the constitutional issue they decide that argument. If you had prevailed it would have enabled them to avoid the constitutional issue and would it not be good practice for an appellate court to see if they couldn't avoid the constitutional issue?
J. Robertshaw: Yes.
John Paul Stevens: So it is really not a dictum in the ordinary sense?
J. Robertshaw: No. You've got to look at Pickering --
Warren E. Burger: Counsel, would you stay close to the lecterns so that we don't lose any (Voice Overlap) --
J. Robertshaw: I apologize. You've got to look at Pickering for what it is. Pickering is a discharge case not a reemployment case. Now, we say even under Pickering under the facts of this case under the necessity for a close working relationship between a principal and a teacher that the conduct of this teacher, some of which was protected by the First Amendment and some of which was not put it in such a situation that the principal testified that he knew he had to run that school the following year. And that he felt he couldn't do it with Mrs. Givhan present and that for that reason he didn't recommend her.
John Paul Stevens: Mr. Robertshaw, let me ask one other question and I don't mean to take too much time but you are not defending the judgment of the Court of Appeals, are you? The judgment being that she -- her claim must fail.
J. Robertshaw: I am not defending the judgment of the Court of Appeals to the extent that it holds that private communications between an employee and an employer are not protected by the First Amendment.
John Paul Stevens: So you are asking us without having filed a cross-petition for certiorari to modify the judgment of the Court of Appeals?
J. Robertshaw: I'm -- no, to be perfectly frank Your Honor, this is my first appearance before this Court. I had to be -- I did not know that if I wanted to raise a point I had to file a cross-petition. But I do think that this Court certainly has the power to determine the rules that should govern situations of this type and remand the case to the Fifth Circuit or to the District Court or proceedings consistent with your opinion.
William J. Brennan, Jr.: So you don't think that -- you don't think that its -- that the Court of Appeals is correct in saying that as of -- that on this record the petitioner should be -- is out of Court. Do you think there should be some further proceedings go on before her rights are terminated?
J. Robertshaw: I think in the interest to basic fairness they should be and for this reason. The District Court's decision was July the 2nd, of 1975. Our replied brief --
William J. Brennan, Jr.: Well you don't believe the record that's before us is sufficient for us to make any -- at least you don't insist that we make any determination here based on a new -- on a different standard in the Court of Appeals.
J. Robertshaw: No, I don't think that the record is sufficient. I think that it should be remanded under Doyle, because in Doyle you said to the District Court you should have looked into this. And the District Court in this case had no way in the world of anticipating Doyle which was not decided until January of 1977. Now, let me touch briefly on the type of comment we are talking about and it is I believe a significant fact in one that I had completely overlooked until preparing in what I hope to some depths for this. And that is that the District Court in its orders in January of 1970 had retained a specific jurisdiction for the entry of any other orders that might be necessary. It had full jurisdiction over the cases. So if in fact the respondent district had been guilty of discrimination in the handling of its administrative personnel in Glen Allan if in fact they have been guilty of discrimination in handling of the NYC workers. Or if in fact it had been guilty of discrimination in assigning a white to take up tickets in the cafeteria then that should have been brought to the attention of the District Court and was not. And I say to you that it was not brought to the District Court for corrective action because there was no need. Now as I understand it, those are the three points on which they claim First Amendment protection. Let me take the to NYC workers. The NYC workers are hired by the employment service and referred on the basis of their qualifications to schools. We can employ them where we are told to employ them. Now, all of the NYC workers were black. So you couldn't say that we were discriminating in the assignment. Now this leaves to the objection that there were not enough black faces in the administrative office. Now this was as school of 530 odd pupils. The administrative staff consisted of the principal who was white, the assistant principal who was black, the elementary supervisor who was black and the guidance councilor for the school who was black and one white secretary. Now, I don't think you can say that we were discriminating there. Now, let's look at the assignment of people to the cafeteria. The objection is that the person who took up the tickets had "the choice position". But the facts are that that white was the only person employed at the cafeteria of the white race, the manager was black. All other employees were black. The white had been hired on the recommendation or appointment rather of the black cafeteria manager made to the cafeteria supervisor. Now, if we had been discriminating them, the Court could have taken corrective action. Now, really what we are getting down to you is that we have a teacher and we'd make no argument that she was not a competent teacher so long as she stayed within the scope of our employment but a teacher who was constantly interfering with the operation of the schools under circumstances that we're trying. I didn't complete the picture in the middle of the 69-70 this entire district was shaken up. All seven through 12 people went to Riverside which was the center and the middle at the north, O'Bannon, all and one through six pupils, at Glen Allan in the south all one through six in that zone. It was so bad that a consent decree was entered during the summer and we reconstituted this district at that time by agreement. Now, in your normal school situation, a kid goes in, in the first grade and he makes his associations, the teachers have worked together. There are peer groups formed. There is a comfortable atmosphere. Now, during the year in question, the year following which petitioner was not rehired, that was the fall opening in the new one through 12 configuration. They didn't even have a principal down there for the first four to five weeks. Things were in confusion. There was no discipline. Students were walking in the hall. And the first and most paramount duty was to recreate an atmosphere conducive to the education of the pupils and to get on with the business of giving the best possible education to the students of the district in there. I think we've -- not a good job moving. But in order to do it you got to have teachers that will cooperate. You will have teachers that will not protest the giving of routine test such as the six weeks test or semester test doesn't make any difference which.
Warren E. Burger: But the findings are not all in your favor on that score, the findings of the District Court, are they?
J. Robertshaw: Well, the evidence is uncontradicted and it's admitted by petitioner. There was no finding on it.
Warren E. Burger: Well the finding, there was a finding --
J. Robertshaw: The finding was that we had a --
Warren E. Burger: You had dismissed her or fail to renew her primarily because of the First Amendment factor. Was that the finding?
J. Robertshaw: Because she was a vocal critic.
Warren E. Burger: No?
J. Robertshaw: And because we had -- now what is the -- I've been unable to --
Thurgood Marshall: Would you mind giving the quote on that?
J. Robertshaw: Sir?
Thurgood Marshall: Would you mind giving me the quote where the district judge said what you said. Has he said the primary reason or the failure? To renew or their criticism? Now, what did he say that she was (Inaudible)?
J. Robertshaw: On page 35A, however when the School District's decision, this is of the petition for certiorari as the Court please. When the School District's decision to terminate Givhan's employment is placed in the setting contemporaneous with it's conception and execution it becomes clear to the Court that the School District's motivation in failing to renew Givhan's contract was almost entirely a desire to rid themselves of a vocal critic of the district policies and practices which were capable of interpretation as embodying a racial discrimination. The Court conceives this to be a violation of Givhan's right under the First Amendment, Perry v. Sindermann. Now --
Thurgood Marshall: The Court finds that none of these were specifically brought to the Court's attention were neither petty nor unreasonable? None were petty nor unreasonable? 35A say (Voice Overlap) --
J. Robertshaw: Yes sir. Now --
Thurgood Marshall: You just don't want the school teacher to have a right to criticize.
J. Robertshaw: Sir?
Thurgood Marshall: Is that your petition?
J. Robertshaw: I --
Thurgood Marshall: That a teacher should not have the right to criticize the administration?
J. Robertshaw: No sir, that --
Thurgood Marshall: Is that your petition?
J. Robertshaw: No sir, that is my -- that is not my petition. I think that it is in the interest of the administration of a successful school that there'd be a free interchange between a teacher and a principal of ideas and criticisms with the idea of something constructive. But I do not think that in the presence of students in the -- while classes are being changed that -- that's where -- or the circumstances under which certain conduct should take place.
Warren E. Burger: Well, do you have anything further Mr. Rubin?
J. Robertshaw: Does this mean that I -- oh, I see. Are there question from the Court?
Warren E. Burger: No.I hear none. Do you have anything further Mr. Rubin?
David Rubin: No Your Honor, I waive rebuttal.
Warren E. Burger: Thank you gentlemen. The case is submitted.